IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-10825
                        Conference Calendar


JOSE GARCIA,

                                         Petitioner-Appellant,

versus

L. E. FLEMING, Warden, Federal Medical Center - Fort Worth,

                                         Respondent-Appellee.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 4:02-CV-505-A
                       --------------------
                         February 19, 2003
Before WIENER, EMILIO M. GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Jose Garcia, federal prisoner # 35533-054, appeals from the

district court’s dismissal of his petition for habeas corpus

relief under 28 U.S.C. § 2241.   The district court construed

Garcia’s petition, which challenged the validity of his 1995 drug

conspiracy and importation convictions, as a successive motion

under 28 U.S.C. § 2255 and dismissed the petition because Garcia

had not obtained authorization to file such a motion.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-10825
                                 -2-

      Garcia has not challenged in this court the district

court’s reasons for dismissing his complaint.    Accordingly, it

is as if Garcia had not appealed the judgment.    See Brinkmann

v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th

Cir. 1987).   Garcia’s appeal is without arguable merit and is

frivolous.    See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).   Because the appeal is frivolous, it is DISMISSED.   See

5TH CIR. R. 42.2.

     APPEAL DISMISSED AS FRIVOLOUS.